Exhibit Dewey & LeBoeuf LLP 1101 New York Avenue, N.W. Washington,DC 20005-4213 tel +1 fax+1 202346-8102 November 30, To the Addressees listed on Schedule I Attached Hereto Re: Ford CreditAuto Owner Trust 2009-E– Tax Opinion Ladies and Gentlemen: We have acted as special tax counsel to Ford Motor Credit Company LLC, a Delaware limited liability company ("Ford Credit"), and Ford Credit Auto Receivables Two LLC, a Delaware limited liability company (the "Depositor"), in connection with the issuance by Ford Credit Auto Owner Trust 2009-E, a Delaware statutory trust (the "Trust"), of its Asset Backed Notes (the "Notes").The
